DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30, 2020 and April 12, 2022 have been considered by the Examiner and made of record in the application file.
	
Claim Objections
Claims 7-10 are objected to because of the following informalities:  The claims are non-elected due to a restriction requirement and, therefore, their status must be “withdrawn” .  Appropriate correction is required.

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on May 26, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sugar et al. (US 2004/0028123, listed by IDS filed November 30, 2020 hereinafter Sugar) in view of Wada et al. (US 2018/0083721, hereinafter Wada).
Regarding claim 1, Sugar teaches an environmental frequency sensing device comprising: logic operative to: 
perform signal strength (SS) level separation on a received band of radio frequency (RF) frequencies to produce SS level separated frequencies (pulses are detected with power levels – [0131]-[0142]. FIG. 9  further shows graphs of pulses at different signals located along “frequency” axis); 
perform frequency grouping on the SS level separated frequencies for each signal strength level to produce magnitude information for each grouping (first pulse detector is configured to detect signals… Power: -30 dBm to -80 dBm – [0131] A second pulse detector is configured to detect signals … Power: -50 dBm to -75 dBm – [0133])
generate peak data by detecting peaks of the produced magnitude information (pulses are detected with power levels – [0131]-[0142]); 
{generate an edge event indicating a signal edge based on arrival or departure of a given peak; 
compare, on a frequency basis, generated edge events to stored fingerprint data of a signal of interest; and based on the comparison, provide detected signal data indicating current use of a range of frequencies in an environment}.
Sugar fails to teach generate an edge event indicating a signal edge based on arrival or departure of a given peak; 
compare, on a frequency basis, generated edge events to stored fingerprint data of a signal of interest; and based on the comparison, provide detected signal data indicating current use of a range of frequencies in an environment
However, Wada teaches generate an edge event indicating a signal edge based on arrival or departure of a given peak (the computing unit 12 extracts features, such as a band width (length in the frequency axis direction; dF1, dF2, dF3, and dF4), a center frequency, and a shape of a frequency spectrum, from the edge map 25, with regard to each edge – [0040]); compare, on a frequency basis, generated edge events to stored fingerprint data of a signal of interest; and based on the comparison, provide detected signal data indicating current use of a range of frequencies in an environment (the edge pair identification unit 103 searches for the falling edge D corresponding to the rising edge U2 on the basis of the frequency spectra. First, the edge pair identification unit 103 calculates a similarity degree between the frequency spectrum SPU2 of the rising edge U2 and each of the frequency spectra SPD2, SPD3, and SPD4 of the falling edges D2, D3, and D4 positioned backward from the rising edge U2 on the time axis. For example, the similarity degree of spectrum waveform is obtained by calculating a cross-correlation function between two frequency spectra – [0090]. The edge pair identification unit 103 selects the falling edge D1 closest to the rising edge U1 and identifies the rising edge U1 and the falling edge D1 as an edge pair – [0092]).
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to include features as taught by Wada, in Sugar to reduce risk of erroneously determining the band occupancy.
Regarding claim 2, Sugar in view of Wada teaches claim 1 and further teaches {comprising a plurality of co-located directional antennas operatively coupled to the logic} and wherein the logic is operative to provide the detected signal data to a spectrum analysis access server (The network management station 1090 may be connected to the same wired network as the server 1055 and may receive spectrum activity information from the WLAN AP 1050 and/or from a spectrum sensor 1210 – [0247]).
The combination fails to teach a plurality of co-located directional antennas operatively coupled to the logic, however, Sugar teaches SAGE device being able to receive signals of 2.4Ghz and 5Ghz bands. These two bands are of two greatly different wave lengths therefore it is a common practice that different antennas specifically designed for each band are implemented in order to transmit and receive signals efficiently. 
It would have been obvious the examiner take official notice that such feature is well known in the art to implement the feature of a plurality of co-located directional antennas operatively coupled to the logic, in Sugars to transmit and receive signals efficiently.
Regarding claim 3, Sugar in view of Wada teaches claim 1 but fails to teach wherein generating an edge event comprises generating real time edge up and edge down detection of frequencies over a wide band range.
However, Wada teaches wherein generating an edge event comprises generating real time edge up and edge down detection of frequencies over a wide band range (the edge pair identification unit 103 searches for the falling edge D corresponding to the rising edge U2 on the basis of the frequency spectra. First, the edge pair identification unit 103 calculates a similarity degree between the frequency spectrum SPU2 of the rising edge U2 and each of the frequency spectra SPD2, SPD3, and SPD4 of the falling edges D2, D3, and D4 positioned backward from the rising edge U2 on the time axis. For example, the similarity degree of spectrum waveform is obtained by calculating a cross-correlation function between two frequency spectra – [0090]. The edge pair identification unit 103 selects the falling edge D1 closest to the rising edge U1 and identifies the rising edge U1 and the falling edge D1 as an edge pair – [0092]).
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to include features as taught by Wada, in Sugar to reduce risk of erroneously determining the band occupancy.
Regarding claim 4, Sugar teaches a method for providing frequency spectrum analysis, the method comprising: performing signal strength (SS) level separation on a received band of radio frequency (RF) frequencies to produce SS level separated frequencies (pulses are detected with power levels – [0131]-[0142]. FIG. 9  further shows graphs of pulses at different signals located along “frequency” axis); performing frequency grouping on the SS level separated frequencies for each signal strength level to produce magnitude information for each grouping (first pulse detector is configured to detect signals… Power: -30 dBm to -80 dBm – [0131] A second pulse detector is configured to detect signals … Power: -50 dBm to -75 dBm – [0133]); 
generating peak data by detecting peaks of the produced magnitude information (pulses are detected with power levels – [0131]-[0142]); 
{generating an edge event indicating a signal edge based on arrival or departure of a given peak; comparing, on a frequency basis, generated edge events to stored fingerprint data of a signal of interest; and based on the comparison, providing detected signal data indicating current use of a range of frequencies in an environment}.
Sugar fails to teach generating an edge event indicating a signal edge based on arrival or departure of a given peak; 
comparing, on a frequency basis, generated edge events to stored fingerprint data of a signal of interest; and based on the comparison, providing detected signal data indicating current use of a range of frequencies in an environment.
However, Wada teaches generating an edge event indicating a signal edge based on arrival or departure of a given peak (the computing unit 12 extracts features, such as a band width (length in the frequency axis direction; dF1, dF2, dF3, and dF4), a center frequency, and a shape of a frequency spectrum, from the edge map 25, with regard to each edge – [0040]); comparing, on a frequency basis, generated edge events to stored fingerprint data of a signal of interest; and based on the comparison, providing detected signal data indicating current use of a range of frequencies in an environment (the edge pair identification unit 103 searches for the falling edge D corresponding to the rising edge U2 on the basis of the frequency spectra. First, the edge pair identification unit 103 calculates a similarity degree between the frequency spectrum SPU2 of the rising edge U2 and each of the frequency spectra SPD2, SPD3, and SPD4 of the falling edges D2, D3, and D4 positioned backward from the rising edge U2 on the time axis. For example, the similarity degree of spectrum waveform is obtained by calculating a cross-correlation function between two frequency spectra – [0090]. The edge pair identification unit 103 selects the falling edge D1 closest to the rising edge U1 and identifies the rising edge U1 and the falling edge D1 as an edge pair – [0092]).
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to include features as taught by Wada, in Sugar to reduce risk of erroneously determining the band occupancy.
Regarding claim 5, Sugar in view of Wada teaches claim 4 but fails to teach receiving the received band of radio frequency frequencies from a plurality of co-located directional antennas and wherein generating an edge event comprises generating real time edge up and edge down detection of frequencies over a wide band range.
However, Sugar teaches SAGE device being able to receive signals of 2.4Ghz and 5Ghz bands. These two bands are of two greatly different wave lengths, therefore, it is a common practice that different antennas specifically designed for each band are implemented in order to transmit and receive signals efficiently. 
It would have been obvious the examiner take official notice that such feature is well known in the art to implement the feature of receiving the received band of radio frequency frequencies from a plurality of co-located directional antennas, in Sugars to transmit and receive signals efficiently.
Further Wada teaches wherein generating an edge event comprises generating real time edge up and edge down detection of frequencies over a wide band range (the edge pair identification unit 103 searches for the falling edge D corresponding to the rising edge U2 on the basis of the frequency spectra. First, the edge pair identification unit 103 calculates a similarity degree between the frequency spectrum SPU2 of the rising edge U2 and each of the frequency spectra SPD2, SPD3, and SPD4 of the falling edges D2, D3, and D4 positioned backward from the rising edge U2 on the time axis. For example, the similarity degree of spectrum waveform is obtained by calculating a cross-correlation function between two frequency spectra – [0090]. The edge pair identification unit 103 selects the falling edge D1 closest to the rising edge U1 and identifies the rising edge U1 and the falling edge D1 as an edge pair – [0092]).
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to include features as taught by Wada, in Sugar to reduce risk of erroneously determining the band occupancy.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sugar in view of Wada and further in view of Chincholi et al. (US 2013/0322279, hereinafter Chincholi).
Regarding claim 6, Sugar in view of Wada teaches claim 4 but fails to teach comprising: evaluating the detected signal data and determining a defined protection region corresponding to a source device transmitting the RF frequencies detected to be in use using the multiple environmental radio frequency (RF) sensors; and preventing user equipment located in the defined protection region from using the RF frequencies detected.
However, Chincholi teaches evaluating the detected signal data and determining a defined protection region corresponding to a source device transmitting the RF frequencies detected to be in use using the multiple environmental radio frequency (RF) sensors; and preventing user equipment located in the defined protection region from using the RF frequencies detected (the supplementary carrier may be a sublicensed channel, for example, a TVWS channel sublicensed to an operator for a specific geographical area and for a specific time that is not used by any PU or other Sus… the supplementary carrier may be of type Primary_User_Assigned, for example, a TVWS channel used by a PU, which may need SUs to leave the channel when the PU is detected – [0068]).
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to include features as taught by Chincholi, in Sugar sharing spectrum to increase communication bandwidth while complying with regulations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/               Primary Examiner, Art Unit 2642